DETAILED ACTION
This Office Action follows a response filed on November 15, 2021. Claims 1 and 4-12 have been amended; claims 2 and 3 have been cancelled; no claims have been added.
In view of amendments and remarks objection of claims 2 and 10, the rejection of claims 1, 10, 13, and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, the rejection of claims 1-3 and 9-14 under 35 U.S.C. 103 as being unpatentable as obvious over Bae et al. (WO 2016/081432 A1), the rejection of claims 4-8 under 35 U.S.C. 103 as being unpatentable as obvious over Bae et al. (WO 2016/081432 A1) as applied to claims 1-3 and 9-14 above and further in view of Olvera et al. “Novel High Molecular Weight Aromatic Fluorinated Polymers from One-Pot, Metal-Free Step Polymerizations”, Macromoleculas, 2013, Vol. 46, pp. 7245-7256, and Liu et al. (U.S. Patent Application Publication 2005/0221134 A1), and the rejection of claims 1-14 under 35 U.S.C. 103 as being unpatentable as obvious over Lee et al. “Robust Hidroxide Ion Conducting Poly(biphenyl alkylene)s for Alkaline Fuel Cell Membranes”, ACS Macro Letters, 2015, Vol. 4, pp.814-817, have been withdrawn. 
Claims 1 and 4-14 are active.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Alex R. Hobson (Reg. No. 57,173) on November 15, 2021.
Claim 1, line 3 from the bottom: after the word solution delete the words “to produce”.
Claims 15-20 have been cancelled.

Allowable Subject Matter
Claims 1 and 4-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The present claims 1 and 4-14 are allowable over the closest references: Bae et al. (WO 2016/081432 A1), Olvera et al. “Novel High Molecular Weight Aromatic Fluorinated Polymers from One-Pot, Metal-Free Step Polymerizations”, Macromoleculas, 2013, Vol. 46, pp. 7245-7256, Liu et al. (U.S. Patent Application Publication 2005/0221134 A1), and Lee et al. “Robust Hidroxide Ion Conducting Poly(biphenyl alkylene)s for Alkaline Fuel Cell Membranes”, ACS Macro Letters, 2015, Vol. 4, pp.814-817.
The disclosures of Bae et al., Olvera et al., Liu et al., and Lee et al. references resided in §§ 8-10 of the Office Action dated May 6, 2020 are incorporated herein by reference.   

a) providing a porous scaffold material having pores and selected from the group of porous polyolefin and porous fluoropolymer;
b) preparing a pre-polymer by mixing:
i) 2 trifluoromethyl ketone;
ii) 1 biphenyl;
iii) methylene chloride: and
iv) trifluoromethanesulfonic acid,
for a mixing time and temperature to produce said pre-polymer;
c) providing a functional polymer selected from the group consisting of: hydroxide
halide and oxyanions;
d) surface modifying the porous scaffold material to produce a hydrophilic porous
scaffold;
e) imbibing the pre-polymer into the pores of porous scaffold material and subsequently functionalizing the pre-polymer by contacting the pre-polymer with a trimethylamine solution to produce said composite ion exchange membrane having quaternized ammonium hydroxide functional groups, wherein the prepolymer is functionalized to produce an ion exchange polymer, as per amended claim 1.
As of the date of this Notice of Allowability, The Examiner has not located or identified any reference that can be used singularly or in combination with another 
In the light of the above discussion it is evident as to why the present claims are patentable over the prior art. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.